            Case 1:17-cv-04799-JGK Document 81 Filed 11/13/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------------------X

AITABDELLAH SALEM,

                                                                  Plaintiff,
                                                 DEFENDANTS’ NOTICE OF
                                                 MOTION TO DISMISS THE
                       -against-                 SECOND AMENDED
                                                 COMPLAINT PURSUANT
CITY OF NEW YORK, JOSEPH PONTE, COMMISSIONER OF
                                                 TO F.R.C.P. 12(b)(6)
THE NEW YORK CITY DEPARMTENT OF CORRECTION,
IN HIS INDIVIDUAL CAPACITY, JOHN DOE NO.1,
                                                 17-CV-4799 (JGK)
WARDEN, NEW YORK CITY DEPARTMENT OF
CORRECTION, IN HIS INDIVIDUAL CAPACITY, JOHN DOE
NO. 2, ASSISTANT WARDEN, OF THE NEW YORK CITY
DEPARTMENT OF CORRECTION, IN HIS INDIVIDUAL
CAPACITY, JOHN DOE NO.3, TOUR COMMANDER NEW
YORK CITY DEPARTMENT OF CORRECTION, AMKC,
RIKERS ISLAND, IN HIS INDIVIDUAL CAPACITY, JOHN
DOE NO. 4, CAPTAIN, NEW YORK CITY DEPARTMENT OF
CORRECTION, AMKC, RIKERS ISLAND, IN HIS
INDIVIDUAL CAPACITY.

                                                                 Defendants.

  -----------------------------------------------------------------------------------X

                   PLEASE TAKE NOTICE that, upon the annexed Declaration of Joseph

Gutmann in Support of Defendants’ Motion to Dismiss the Second Amended Complaint, dated

November 13, 2018, and Memorandum of Law of the same date, defendants City of New York

and Ponte will move this Court, before the Honorable John G. Koeltl, at the United States

Courthouse for the Southern District of New York located at 500 Pearl Street, New York, New

York, for an Order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing

plaintiff’s alleged claims with prejudice, together with such further and other relief as this Court

deems just and proper.
          Case 1:17-cv-04799-JGK Document 81 Filed 11/13/18 Page 2 of 2



              PLEASE TAKE FURTHER NOTICE that plaintiff’s opposition papers, if any,

are due on or before January 4, 2019, and reply papers, if any, are due on or before January 22,

2019.


Dated:        New York, New York
              November 13, 2018


                                                   ZACHARY W. CARTER
                                                   Corporation Counsel for the
                                                     City of New York
                                                   Attorney for Defendants City and Ponte
                                                   100 Church Street, Room 3-163
                                                   New York, New York 10007
                                                   (212) 356-2659


                                                   By:       /s/                        _
                                                           Joseph Gutmann
                                                           Senior Counsel
                                                           Special Federal Litigation Division
cc:      VIA FIRST CLASS MAIL & ECF
         Welton K. Wisham, Esq.
         Attorney for Plaintiff




                                               2
